        Case 2:17-cv-02480-JCM-EJY Document 38 Filed 02/11/20 Page 1 of 2



1    Jorge A. Ramirez, Esq.
     Nevada Bar No. 6787
2    Mark C. Severino, Esq.
     Nevada Bar No. 14117
3    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
4    Las Vegas, NV 89101
     (702) 727-1400; FAX (702) 727-1401
5    Jorge.Ramirez@wilsonelser.com
     Mark.Severino@wilsonelser.com
6    Attorneys for Defendant GGP Meadows Mall, LLC d/b/a Meadows Mall
7                                  UNITED STATES DISTRICT COURT
8                                         DISTRICT OF NEVADA
9

10   LYNN GUIWAN, individually,                             Case No. 2:17-cv-02480-JCM-EJY
11                  Plaintiff,
                                                    AGREEMENT FOR BINDING SHORT
12   v.                                             TRIAL AND REQUEST FOR APPROVAL
     GGP Meadows Mall, LLC, d/b/a MEADOWS
13   MALL, a foreign Limited Liability Company; DOE
     EMPLOYEE; DOES BUSINESS ENTITIES I
14   through XXX, inclusive,
15                  Defendants.
16

17           The parties agree that all litigation in the above captioned matter shall be governed by

18   General Order No. 2013-01, Short Trial Rules of the United States District Court for the District of

19   Nevada (“the Short Trial Rules”). This Agreement, when approved by the Court, shall be binding on

20   the parties and on the Court, subject to termination pursuant to Rule 4(a) of the Short Trial Rules.

21           The parties also agree to have this matter tried before a Magistrate Judge pursuant to Rule

22   3(a). The parties request that Judge Cam Ferenbach preside over this matter.

23           The parties further agree that the upcoming March 9, 2020 trial date (and all pretrial

24   deadlines associated therewith) will be vacated, and will be reset to a later date. Specifically, the

25   parties request that this matter first be submitted to a settlement conference with the Court, and that

26   the Short Trial (and all pretrial deadlines) be scheduled to take place following the completion of the

27   settlement conference. The parties will concurrently submit a separate stipulation outlining the

28

     1571319v.1
        Case 2:17-cv-02480-JCM-EJY Document 38 Filed 02/11/20 Page 2 of 2




1    specific terms of the Short Trial, and further requesting the issuance of an order setting a settlement

2    conference.

3
     Dated this 11th day of February, 2020.             Dated this 11th day of February, 2020.
4

5    LADAH LAW FIRM                                     WILSON, ELSER, MOSKOWITZ,
                                                        EDELMAN & DICKER LLP
6

7    /s/ Ramzy Paul Ladah, Esq.                         /s/ Mark C. Severino
     Ramzy Paul Ladah, Esq.                             Jorge A. Ramirez, Esq.
8    Nevada Bar No. 11405                               Nevada Bar No. 6787
     Joseph C. Chu, Esq.                                Mark C. Severino, Esq.
9    Nevada Bar No. 11082                               Nevada Bar No. 14117
     517 S. Third Street                                300 South Fourth Street, 11th Floor
10   Las Vegas, NV 89101                                Las Vegas, NV 89101
     (702) 252-0055; FAX (702) 248-0055                 (702) 727-1400; FAX (702) 727-1401
11   Attorneys for Plaintiff Lynn Guiwan                Attorneys for defendant GGP Meadows Mall,
                                                        LLC d/b/a Meadows Mall
12

13

14
                                                   ORDER
15

16           GOOD CAUSE APPEARING, IT IS ORDERED that the foregoing Agreement is
17
     approved.
18
             IT IS FURTHER ORDERED that the presiding judge for this short trial shall be
19
      Hon. Elayna Youchah
     ____________________________________________.
20

21
            February 14, 2020
22   DATED:____________________.

23
                                                          ____________________________________
24                                                        UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                  Page 2 of 2
     1571319v.1
